DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Final Rejection on 06/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 36, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "roughness" in claims 27, 36, and 39 is a relative term which renders the claims indefinite.  The term/phrase "greater roughness" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since rough/roughness is not limited to any particular structure or member it is unclear what degree a surface is deemed to be rough, “greater roughness” or not rough.  Also the amended phrase “greater roughness of each bonding area surface is a result of surface modification” is not clear structurally what a “surface modification” is limited to.  Examiner suggest indicating how the surface modification/friction increases a direction/area or done with structures such as tabs/protrusions or how the surface has higher/lower surface portions to establish a roughness or where can be created by etching and etc. or wherein a surface is roughened via mechanical abrading, chemical etching, shot peening, laser peening, and/or plasma spraying.  Establishing a structural limitation of the surface would benefit in understanding how a particular surface portion differs structurally from other surface portions.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20, 22-23, 28-29, 31-32, 37, and 40-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid et al.  (US 20130256373 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Schmid et al.  (US 20130256373 A1) in view of Wilk (US 20060241691 A1) and further in view of SHELTON, IV et al. (US 20130256375 A1).
Regarding claims 20, 28-29, and 37, Schmid et al. discloses a staple cartridge assembly (120/1114) for use with a surgical stapling instrument (10/1112), wherein said staple cartridge assembly comprises: a compressible adjunct material  (200’/400) and an anvil (100) having a compressible adjunct material  (200’/400) comprising attachment regions (150/160/194/610/710); and a staple cartridge (120/1114), comprising: a proximal end; a distal end (figs. 1-12); a deck comprising an outer surface (144, figs. 3-4), the anvil (100) having a proximal end; a distal end (figs. 1-41); a deck (102) comprising an outer surface (102), 
wherein said compressible adjunct material is configured to be positioned against said outer surface of said deck of anvil; a longitudinal row of staple pockets (104) extending between said proximal end and said distal end; staples removably positioned in said staple pockets (figs. 1-41); and discloses wherein said compressible adjunct material is configured to be positioned against said outer surface of said deck of cartridge 120; a longitudinal row of staple cavities (136) extending between said proximal end and said distal end; staples removably positioned in said staple cavities (discloses the abstract, [0002, 0004, 0150, 0155-0163, 0165], figs. 1-41)
bonding zones extending from said deck (150/160/194/610/710), wherein said attachment regions of said compressible adjunct material are configured to be secured to said bonding zones, wherein said attachment regions of said adjunct material are configured to be releasably secured to said bonding zones and wherein said bonding zones extend between said staple cavities of said longitudinal row (150/160 Velcro hooks and 194/196 triangular with pointed distal end 196, pointed barbs 810/812 [0150-0167 and hooks170, protrusions 174/430/710/910/1314 are hook-shaped and shown around the anvil/cartridge cavities/pockets, figs. 19-41); and 
attachment members extending from said deck (150/160 Velcro hooks and 194/196 triangular with pointed distal end 196, pointed barbs 810/812 [0150-0167 and hooks170, protrusions 174/430/710/1314 are hook-shaped, figs. 19-41) wherein said attachment members are configured to maintain an initial alignment between said compressible adjunct and said bonding zones prior to attachment of said compressible adjunct to said deck (Schmid et al. discloses having bonding zones (150/160/194/610/710) are around stapling cavities and extending from a cartridge deck between staple cavities of a longitudinal row for gripping a buttress (200’/400) with also having attachment members that comprise barbs, (150/160 Velcro hooks and 194/196 triangular with pointed distal end 196, pointed barbs 810/812 [0150-0167 and hooks170, protrusions 174/430/710/1314 are hook-shaped, figs. 19-41).
In the alternative, if it can be argued that Schmid et al. fails to disclose the attachment members comprise barbs extending from said deck wherein said barbs establish an initial alignment between said bonding zones and said attachment regions.
Wilk teaches having attachment members comprise barbs (208) extending from a deck of jaws (194/198) wherein said barbs establish an initial alignment between bonding zones (areas on the deck that sealing strips abut/attach) and attachment regions (sealing strips with hooks, barbs, or prongs 140 or 142) of sealing strips/compressible adjunct material (136/138 [0070-0077], figs. 15-16).
SHELTON, IV et al. also teaches having attachment members comprise barbs (spikes 10013/11119, figs. 235 and 273-275) extending from a deck (10011) wherein said barbs establish an initial alignment between bonding zones (areas at ends of staple cavities 10012)  and said attachment regions (portions of compressible adjunct material (10020/11120) that attach to zones) to extend into the tissue thickness compensator/compressible adjunct material (10020/11120 [0884, 0901-0902], figs. 235 and 273-275).
Given the teachings of Schmid et al. to have a buttress/compressible adjunct material secured to the deck with bonding zones extending between staple cavities of in a longitudinal row with hook shaped protrusions, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the cartridge deck to include attachment barbs extending from said deck to have barbs establish an initial alignment between said bonding zones and said attachment regions and for gripping/holding tissue, gripping a buttress, position/aligning a buttress, having a secure attachment and releasable attachment of the compressible adjunct and/or for applying different pressure on the tissue as taught by Wilk and SHELTON, IV et al.
Regarding claims 22-23, and 31-32, Schmid et al. fails to discloses a first pocket extender surrounding said first distal end of said first staple cavity; and a second pocket extender surrounding/extending around said second proximal end of said second staple cavity, wherein said bonding zones comprise a first bonding zone, and wherein said first bonding zone extends between said first pocket extender and said second pocket extender.
SHELTON, IV et al. also teaches having a first pocket extender (10013) surrounding said first distal end of said first staple cavity (fig. 235); and a second pocket extender (10013) surrounding/extending around said second proximal end of said second staple cavity, wherein said bonding zones comprise a first bonding zone, and wherein said first bonding zone extends between said first pocket extender and said second pocket extender (bonding zones are areas at ends of staple cavities 10012 and said attachment regions are portions of compressible adjunct material (10020/11120) that attach to zones to with pocket extender (10013) extending into the tissue thickness compensator/compressible adjunct material (10020/11120 [0884, 0901-0902], figs. 235 and 273-275).
Given the teachings of Hodgkinson to have a buttress/compressible adjunct material secured to the deck with bonding zones extending between staple cavities of in a longitudinal row with pads on the deck, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the a first pocket extender surrounding said first distal end of said first staple cavity; and a second pocket extender surrounding/extending around said second proximal end of said second staple cavity, wherein said bonding zones comprise a first bonding zone, and wherein said first bonding zone extends between said first pocket extender and said second pocket extender for aiding in guiding a staple, gripping/holding tissue, gripping a buttress, position/aligning a buttress, having a secure attachment and releasable attachment of the compressible adjunct and/or for applying different pressure on the tissue as taught by SHELTON, IV et al.
Regarding claims 40-42, Schmid et al. discloses the attachment members comprise barbs extending from said deck and each of said attachment members comprises a barb(s) (150/160 Velcro hooks and 194/196 triangular with pointed distal end 196, pointed barbs 810/812 [0150-0167 and hooks170, protrusions 174/430/710/1314 are hook-shaped, figs. 19-41), wherein said/at least one barb comprises a sharp tip and a retention shoulder, wherein said sharp tip is configured to puncture said compressible adjunct, and wherein said retention shoulder (protrusions 174/430/710/1314 are hook-shaped with shoulder and 910 is T shaped, figs. 19-41) is configured to inhibit said barb from backing out of said compressible adjunct ([0150-0167], figs. 19-41).

Claim(s) 20-42 is/are rejected under 35 U.S.C. 103 as obvious over Hodgkinson (US 20130153640 A1) in view of Huitema et al. (US 20120074198 A1) in view of Barak (US 4930674 A) and further in view of Hodgkinson (US 20140203061 A1) and further in view of Schmid et al.  (US 20130256373 A1).
Regarding claims 20, 28-29, and 37, Hodgkinson discloses a staple cartridge assembly (200/122) for use with a surgical stapling instrument (10/110), wherein said staple cartridge assembly comprises: a compressible adjunct material (500) comprising attachment regions (regions that attach to pads 240/140, [0039-0059], figs. 1-10); and a staple cartridge (32/122), comprising: a proximal end; a distal end (figs. 1-12); a deck comprising an outer surface (220/134, figs. 1-10), wherein said compressible adjunct material is configured to be positioned against said outer surface of said deck; a longitudinal row of staple cavities (52/152) extending between said proximal end and said distal end; staples removably positioned in said staple cavities (figs. 1-10); 
bonding zones extending from said deck (240/140, figs. 2-4 and 10), wherein said attachment regions of said compressible adjunct material are configured to be secured to said bonding zones, wherein said attachment regions of said adjunct material are configured to be releasably secured to said bonding zones and wherein said bonding zones extend between said staple cavities of said longitudinal row ([0059], figs. 4 and 10); and 
attachment members extending from said deck (240/140 – since a plurality of pads 240/140 extending from deck, some can be the bonding zones and others the attachment members.  Also note “zone” is not a structure and is any portion of the deck) wherein said attachment members are configured to maintain an initial alignment between said compressible adjunct and said bonding zones prior to attachment of said compressible adjunct to said deck (pads 240/140 will maintain alignment between the adjunct and bonding zones, [0039-0059], figs. 1-10).
Hodgkinson states: “bonding methods are also envisioned such as laser welding, solvent bonding, or heat pressing [0046]…attachment pads 140 within staple retaining retaining slots as discussed with staple cartridge 300, or alternating the attachment zones 140 between the staple retaining slots 152” [0059]
Hodgkinson fails to disclose the attachment members comprise barbs extending from said deck wherein said barbs establish an initial alignment between said bonding zones and said attachment regions.
Huitema et al. teaches having bonding zones (ridges- 113/114/115) around stapling cavities for gripping tissue ([0045-0047], figs. 7-8) and bonding zones (215/315/515/615 -plurality of ridges, or bumps) extending from a cartridge deck between staple cavities of a longitudinal row ([0050-0055, figs. 11-13 and 16-18) with also having attachment members that comprise barbs, (415 pyramid/diamond, cone shaped with point, [0052], figs. 14-15).
Barak teaches having attachment members comprise barbs (11) for gripping (col. 3, lines 11-45, figs. 1-2) and a compressible adjunct (156, col. 7, lines 35-51, figs. 7-9).
Hodgkinson’061 also teaches having bonding zones (134/115) around stapling cavities for gripping a buttress ([0034-0047], figs. 1-3) and bonding zones (115 or hooks [0041]) extending from a cartridge deck between staple cavities of a longitudinal row with also having attachment members that comprise barbs, (hooks [0041]).
Schmid et al. teaches having bonding zones (150/160/194/610/710) around stapling cavities and extending from a cartridge deck between staple cavities of a longitudinal row for gripping a buttress (200’/400) with also having attachment members that comprise barbs, (150/160 Velcro hooks and 194/196 triangular with pointed distal end 196, pointed barbs 810/812 [0150-0167 and hooks170, protrusions 174/430/710/1314 are hook-shaped], figs. 19-41).
Given the teachings of Hodgkinson have the buttress/compressible adjunct material secured to the deck with bonding zones extending between staple cavities of in a longitudinal row, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the cartridge deck to include attachment barbs extending from said deck to have barbs establish an initial alignment between said bonding zones and said attachment regions and for gripping/holding tissue, gripping a buttress, position/aligning a buttress, having a secure attachment and releasable attachment of the compressible adjunct and/or for applying different pressure on the tissue as taught by Huitema et al., Barak and as further taught and evidenced by Hodgkinson’061 and Schmid et al.
Regarding claims 21, 24-27, 30, 33-36, and 38-39, Hodgkinson discloses said longitudinal row of staple cavities comprises: a first staple cavity, comprising: a first proximal end; and a first distal end; a second staple cavity, comprising: a second proximal end; and a second distal end, wherein said second staple cavity is positioned distal to said first staple cavity, wherein said attachment regions of said compressible adjunct are configured to be secured to bonding areas defined by the bonding zones (figs. 2-5), wherein said bonding zones are elevated relative to said outer surface of said deck extend above said deck (fig. 10), wherein said attachment members extend from said outer surface of said deck beyond said bonding zones (some are in pockets below deck and others one deck to protrude [0045, 0059], figs. 1-10), wherein said bonding zones comprise irregular topography to facilitate bonding with the attachment regions of the compressible adjunct [0044], wherein the bonding areas comprise a surface having a greater roughness than portions of the outer surface of the deck surrounding the bonding zones, and wherein the greater roughness of each bonding area surface is a result of a surface modification (some are in pockets below deck and others on deck to protrude which modifies the surface [0045, 0059], figs. 1-10). Huitema et al. teaches attachment members extend from said outer surface of said deck beyond said bonding zones, wherein said bonding zones comprise irregular topography (higher portions etc.) to facilitate bonding with the attachment regions of the compressible adjunct, wherein the bonding areas comprise a surface having a greater roughness than portions of the outer surface of the deck surrounding the bonding zones, and wherein the greater roughness of each bonding area surface is a result of a surface modification ([0050-0055, figs. 11-13 and 16-18).  Hodgkinson’061 also teaches wherein said attachment regions of said compressible adjunct are configured to be secured to bonding areas defined by the bonding zones,  attachment members (115/134) extend from said outer surface of said deck beyond bonding zones, wherein said bonding zones comprise irregular topography (“any suitable shape including circular, oval, polygonal, and combinations thereof” [0036]) to facilitate bonding with the attachment regions of the compressible adjunct, wherein the bonding areas comprise a surface having a greater roughness than portions of the outer surface of the deck surrounding the bonding zones, and wherein the greater roughness of each bonding area surface is a result of a surface modification (different shapes will have different areas/different roughness and surface modified via the melting with the buttress and plugs134, [0050-0055, figs. 11-13 and 16-18).
Hodgkinson’061states: “surgical buttresses 130, 230 may be secured to the cartridge assembly and the anvil assembly by any suitable chemical and/or mechanical connection” [0041]
Regarding claims 22-23, and 31-32, Hodgkinson fails to discloses a first pocket extender surrounding said first distal end of said first staple cavity; and a second pocket extender surrounding/extending around said second proximal end of said second staple cavity, wherein said bonding zones comprise a first bonding zone, and wherein said first bonding zone extends between said first pocket extender and said second pocket extender.
Huitema et al. teaches having a first pocket extender surrounding said first distal end of said first staple cavity; and a second pocket extender surrounding/extending around said second proximal end of said second staple cavity (pocket extenders (ridges- 113/114/115) around stapling cavities ([0045-0047], figs. 7-8) and pocket extenders (215/315/515/615 -plurality of ridges, or bumps), wherein said bonding zones comprise a first bonding zone, and wherein said first bonding zone extends between said first pocket extender and said second pocket extender ([0050-0055, figs. 11-13 and 16-18).
Given the teachings of Hodgkinson to have a buttress/compressible adjunct material secured to the deck with bonding zones extending between staple cavities of in a longitudinal row with pads on the deck, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the a first pocket extender surrounding said first distal end of said first staple cavity; and a second pocket extender surrounding/extending around said second proximal end of said second staple cavity, wherein said bonding zones comprise a first bonding zone, and wherein said first bonding zone extends between said first pocket extender and said second pocket extender for aiding in guiding a staple, gripping/holding tissue, gripping a buttress, position/aligning a buttress, having a secure attachment and releasable attachment of the compressible adjunct and/or for applying different pressure on the tissue as taught by Huitema et al.
Regarding claims 40-42, Hodgkinson fails to disclose the attachment members comprise barbs extending from said deck and each of said attachment members comprises a barb(s), wherein said/at least one barb comprises a sharp tip and a retention shoulder, wherein said sharp tip is configured to puncture said compressible adjunct, and wherein said retention shoulder is configured to inhibit said barb from backing out of said compressible adjunct.
Hodgkinson’061 teaches each of said attachment members comprises a barb(s) (Velcro/hooks), wherein said/at least one barb comprises a sharp tip and a retention shoulder (hooks T shaped or curved with shoulder), wherein said sharp tip is configured to puncture said compressible adjunct, and wherein said retention shoulder is configured to inhibit said barb from backing out of said compressible adjunct ([0034-0047], figs. 1-3).

Response to Arguments
Applicant’s arguments with respect to claim(s) 20-42 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Carter et al. (US 20130153634 A1)- teaches having attachment members comprise barbs (630b/730b- hooks) for gripping and a compressible adjunct (610/710, [0016, 0019-0020, 0080-0082], figs. 1 and 17-22) and see references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731